Citation Nr: 0709338	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  00-09 648A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to an effective date earlier than February 1, 
1988, for the grant of service connection for sinusitis.

4.  Entitlement to an effective date earlier than February 1, 
1988, for the grant of service connection for asthma.

5.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an initial rating higher than 10 percent 
for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 to 
September 1984.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from ratings decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board, albeit on a few 
less issues, and the Board remanded it to the RO in January 
2004 for further development and consideration.  The remand 
was via the Appeals Management Center (AMC).



As noted in the Board's January 2004 remand, the veteran's 
October 1998 statement appears to have raised an additional 
claim for service connection for food allergies.  Also, in an 
October 2002 VA Form 21-4142 (Authorization and Consent to 
Release Information to VA), he appears to have raised a claim 
for a total disability rating on the basis of individual 
unemployability (TDIU).  But as the Board pointed out in the 
prior remand, these additional claims are not before the 
Board - even now.  See 38 C.F.R. § 20.200 (2003).  So they 
are again referrred to the RO for appropriate development and 
consideration.

And as for the claims that are before the Board, they are 
being REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

One of the reasons for previously remanding this case in 
January 2004 was to ask the veteran whether he still wanted a 
videoconference hearing before the Board, since he had 
indicated this in his then most recent VA Form 9 received in 
May 2002.  So to clarify this, the RO sent him a letter in 
November 2004.  But he did not respond to that letter, so a 
videoconference hearing was not scheduled.

In a more recent VA Form 9, however, received in February 
2007, the veteran indicated he wants a hearing at the RO 
before a Veterans Law Judge of the Board (i.e., a travel 
Board hearing).  So he has a right to this hearing before 
deciding his appeal.  See 38 C.F.R. § 20.700(a) (2006).  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).



Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time, and 
location of the hearing.  Put a copy of 
this letter in his claims file.  If, for 
whatever reason, he changes his mind and 
elects not to have a hearing (or fails 
to report for it), then also document 
this in the claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



